Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on June 13th, 2022 has been received and entered.
Claims 6 and 9-15 have been canceled.
Claim 1 has been amended.
Claims 16-18 have been added.
Claims 1-5, 7-8, and 16-18 now remain pending and are allowed with examiner’s amendment presented herein.
The objection to the Drawing has been withdrawn in view of Applicants’ amendment to Specification and submission of new Drawings.
The objections to claims 1, 11, and 13 have been withdrawn in view of Applicants’ amendment to claim 1 and cancellation of claims 11 and 13.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during email conversations with Mr. David Owen (Registration Number 43,344) on August 17th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claim 17.	
Please amend claims 1, 16, and 18 as follows:
Claim 1. (currently amended) A method for securing software, comprising: 
launching a software process; 
attaching a debugger process to the software process; 
executing the software process such that the debugger process is invoked at least once; and 
performing one or more functions within the debugger process in response to invocation of the debugger process, the one or more functions having an output dependent on data associated with the software process;
wherein the output of the one or more functions within the debugger process serves as data input for remaining part of the software process.

Claim 16. (currently amended) A computer  comprising: 
a memory having executable instructions executed by a processor to:
launch a software process; 
attach a debugger process to the software process; 
execute the software process such that the debugger process is invoked at least once; and 
perform one or more functions within the debugger process in response to invocation of the debugger process, the one or more functions having an output dependent on data associated with the software process;
wherein the output of the one or more functions within the debugger process serves as data input for remaining part of the software process.

Claim 17. (Canceled)

Claim 18. (currently amended) A non-transitory computer readable medium  having executable instructions when executed by a processor cause a computer to:
launch a software process; 
attach a debugger process to the software process; 
execute the software process such that the debugger process is invoked at least once; and 
perform one or more functions within the debugger process in response to invocation of the debugger process, the one or more functions having an output dependent on data associated with the software process;
wherein the output of the one or more functions within the debugger process serves as data input for remaining part of the software process.

--End--

Allowable Subject Matter
Claims 1-5, 7-8, 16, and 18 are allowed and renumbered as 1-9.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Haba et al. (US Patent No. 9,262,300), discloses a method for capturing breakpoint information from a debuggee software process includes generating a breakpoint condition based upon a breakpoint request received from a user computing device corresponding to a user and transmitting the generated breakpoint condition to debuglets, each corresponding to a software process executed by a debuggee service. Moreover, Li (US Publication No. 2017/0109257), another prior art of record, discloses a framework for improving robustness in the execution of software workflows, where multiple testing modules are to be executed sequentially, with some of the modules receiving as an input an output, of other modules. However, Haba et al. and Li, singularly or in combination, fail to teach or fairly suggest “attaching a debugger process to the software process; executing the software process such that the debugger process is invoked at least once; and performing one or more functions within the debugger process in response to invocation of the debugger process, the one or more functions having an output dependent on data associated with the software process; wherein the output of the one or more functions within the debugger process serves as data input for remaining part of the software process.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1, 16 and 18, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
T. Yi et al., ("Anti-debugging Framework Based on Hardware Virtualization Technology," 2009) discloses an anti-debugging framework based on hardware virtualization technology called Virtual Machine Monitor (VMM), which can monitor each code running above its privilege level on Intel x86 platform, and provides the experiments to demonstrate that major debuggers running on Microsoft Windows, such as VC2005 and WinDBG, are incapable to debug the target application with the protection of our anti-debugging framework.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        August 26th, 2022